Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 06/29/2021 has been entered. Claims 1, 10 and 15 have been amended by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 10-2018-0076470, filed 07/02/2018 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. US 20140253782 A1 (of record).
In regard to Independent claim 1, Tsai teaches (see Figs. 1-20) an optical imaging system (i.e. optical image capturing system, for a device e.g. mobile terminal, phone, PDA, see e.g. Abstract, paragraphs [3-6, 8-10, 35-42, e.g. 77-86], Tables 1-20 and associated summary tables for each embodiment, as depicted in e.g. Figs. 1-4) comprising: 
a first lens having positive refractive power and comprising a convex object-side surface  and a concave image-side surface at an optical axis of the optical imaging system (positive Lens 1 with convex object side surface and a concave image side surface on optical axis, see e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20, e.g. Figs. 1, 3, ..19); 
a second lens having negative refractive power (negative Lens 2,  see e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20, e.g. Figs. 1, 3, ..19); 
a third lens having refractive power (refractive Lens 3, , see e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20, e.g. Figs. 1, 3, ..19);
a fourth lens having refractive power (refractive  Lens 4, , see e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20, e.g. Figs. 1, 3, ..19);
a fifth lens having refractive power (refractive Lens5, , see e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20, e.g. Figs. 1, 3, ..19); 
a sixth lens having positive refractive power and comprising a convex image-side surface (positive Lens 6 with convex image side surface, see e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20, e.g. Figs. 1, 3, ..19); and 
a seventh lens having negative refractive power and comprising a concave image-side surface (negative Lens 7 with concave image side surface, , see e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20, e.g. Figs. 1, 3, ..19)), wherein the first to seventh lenses are disposed in order from an object side (as Lens 1 through Lens 7 are so disposed in the imaging system as depicted in e.g. Figs. 1, 3, .. 19, e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20), and wherein: 
1<  f/f6 (given values for f focal length of entire imaging system, and f6 for Lens 6, see , see e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20, e.g. value 1.88)
 V2 < 40, (given values for Abbe number vd for second lens in tables e.g. 1, 3, 5, .. 19, paragraphs [35-42, e.g. 77-86], e.g. value 23.3)
where f is a focal length of the optical imaging system, f6 is a focal length of the sixth lens ( i.e. as f is focal length of entire imaging lens, and f6 for Lens 6, see paragraphs [35-42, e.g. 77-86], Tables 1-20), and V2 is an Abbe number of the second lens (i.e. Abbe number vd for second lens in tables e.g. 1, 3, 5,. .19, paragraphs [35-42, e.g. 77-86]).  
Regarding claim 3, Tsai teaches (see Figs. 1-20) wherein: 
0.05 < OAL/HFOV < 0.3 (i.e. given TTL total length of imaging system from object side of Lens 1 to image plane I and HFOV  view, see paragraphs [35-42, e.g. 77-86, 95-107], Tables 1-20, e.g. Figs. 1-4, ..19, e.g. value 0.129), 
where OAL is a distance from an object-side surface of the first lens to an imaging plane, and HFOV is a half field of view of the optical imaging system (i.e. as TTL total length of imaging system from object side of Lens 1 to image plane I and HFOV  view, see paragraphs [35-42, e.g. 77-86, 95-107]).
Regarding claim 4, Tsai teaches (see Figs. 1-20) wherein: 
 0.2 < Th7/Th6 < 0.9 (as on-axis thicknesses of Lens7 and Lens 6 satisfy the above range, e.g. value 0.54, see paragraphs [35-42, e.g. 77-86, 95-107], Tables 1-20, e.g. Figs. 1-4, ..19),
where Th6 is a thickness of the sixth lens at an optical center, and Th7 is a thickness of the seventh lens at an optical center (as on-axis thicknesses of Lens7 and Lens6 satisfy the above range, see paragraphs [35-42, e.g. 77-86, 95-107], Tables 1-20, e.g. Figs. 1-4, ..19).
Regarding claim 5, Tsai teaches (see Figs. 1-20) that the fourth lens has negative refractive power (e.g. as in emb. 9 lens 4 is negative, see paragraphs [202-212], Fig. 17).  
Regarding claim 6, Tsai teaches (see Figs. 1-20), further comprising a stop disposed between the first lens and the second lens (i.e. as aperture diaphragm stop AS arranged between Lens1 and Lens2 as depicted in e.g. Figs. 3, 13, 15, 17). 
Regarding claims 7, 8 and 9, Tsai teaches (see Figs. 1-20) that the fifth lens comprises an inflection point on one or both of an object-side surface and an image-side surface of the fifth lens (given lens data for Lens5 having inflection point(s) see e.g. Figs. 1, 3, 9, 11, ..19, paragraphs [35-42, e.g. 77-86, 95-107]), that the sixth lens comprises an inflection point on one or both of an object-side surface and an image-side surface of the sixth lens (given lens data for Lens6 having inflection point(s),  see e.g. Figs. 1, 3, 7, 9, 11, ..19, paragraphs [35-42, e.g. 77-86, 95-107]), and that the seventh lens comprises an inflection point on one or both of an object-side surface and an image-side surface of the seventh lens (given lens data for Lens7 having inflection point(s) see e.g. Figs. 1, 3, 7, 9, 11, ..19, paragraphs [35-42, e.g. 77-86, 95-107]). 

Claims 10-11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang US 20160033742 A1 (of record). 
In regard to Independent claim 10, Huang teaches (see e.g. Figs. 3, 9, 13) an optical imaging system (i.e. lens assembly see e.g. , Title, Abstract, paragraphs [3, 8-10, 43-50, 133-144], e.g. embodiments 2, 5, 7, Tables 3-4, 9-10, 13-14) comprising: 
a first lens having positive refractive power and comprising a convex object-side surface  and a concave image-side surface at an optical axis of the optical imaging system (positive Lens 1 with convex object side surface and a concave image side surface on optical axis, see e.g. paragraphs [133-144, 169-180], Tables 3-4, 9-10, 13-14 e.g. Figs. 3, 9, 13), a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens disposed in order from an object side (as Lens 1 through Lens 7 are so disposed in the lens assembly see e.g. paragraphs [133-144], Tables 3-4, 9-10, 13-14 e.g. Figs. 3, 9, 13), 
wherein:  
F No. < 1.8 (i.e. as Fno see Tables 3-4, 9-10, 13-14, e.g. value 1.75,  e.g. Figs. 3, 9, 13),
V2 < 40, (given values for Abbe number vd for second lens in Tables 3-4, 9-10, 13-14  e.g. value 23.3)
where V2 is an Abbe number of the second lens ( as Abbe number vd for second lens in Tables 3-4, 9-10, 13-14). 
Regarding claim 11 Huang teaches (see e.g. Figs. 3, 9, 13) that the third lens has positive refractive power (as Lens 3 is positive, see e.g. Tables e.g. 3, 9, 13). 
Regarding claim 14, Huang teaches (see e.g. Figs. 3, 9, 13) that the third lens comprises a convex object-side surface (i.e. given lens data for Lens3 having a convex object side surface, see e.g. Tables e.g. 3, 9, 13).  
Regarding claim 16, Kawasaki teaches (see Figs. 1-24) that the fifth lens, the sixth lens, and the seventh lens each comprise an inflection point on one or both of a respective object-side surface and a respective image-side surface (given lens data for Lens5, Lens6 and Lens7 having inflection point(s) see e.g. Figs. 13, and associated Table 13-14). 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 20160033742 A1 (of record). 
Regarding claim 12, Huang teaches (see e.g. Figs. 3, 9, 13) that the fourth lens has negative refractive power (e.g. lens 4 is negative, see e.g. Table 3), and regarding claim 15, Huang teaches (see e.g. Figs. 3, 9, 13) that the fourth lens comprises a concave object-side surface at an optical axis of the optical imaging system. (i.e. given lens data for Lens 4 Table 3).
However, this particular embodiment of Huang does not disclose F No. < 1.8 (i.e. as Fno  is 1.80, and therefore infinitesimally close to the claimed range,  see Tables 3-4, e.g. Fig. 3). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to slightly optimize the Fno. to above range in order to increase the amount of light through the lens assembly, and since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 


Claims 2 and 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 20140253782 A1 (of record).
Regarding claim 2, Tsai teaches (see Figs. 1-20) that an F No. is 2.0 or less (i.e. as Fno or F number of the imaging system  given data in paragraphs [3-6, 8-10, 35-42,  77-86], e.g. value 2.0, see Tables 1-4 and associated summary tables as depicted in e.g. Figs. 1-4). 
Tsai thus discloses the claimed invention except that F No. is 1.8 or less. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system to have a slightly smaller Fno value in the above range in order to allow for higher light providing good low light image quality (see also Tsai, paragraphs [07, 62, 75]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

In regard to Independent claim 10, Tsai teaches (see Figs. 1-20) an optical imaging system (i.e. imaging lens 10 (11-20), device and mobile terminal, see e.g. Abstract, paragraphs [01, 05-19, 44, 54-58, 79], see lens embodiments and tables paragraphs [94-151], as depicted in e.g. Figs. 5-23) comprising: 
a first lens having positive refractive power and comprising a convex object-side surface  and a concave image-side surface at an optical axis of the optical imaging system (positive Lens 1 with convex object side surface and a concave image side surface on optical axis, see e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20, e.g. Figs. 1, 3, ..19), a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens disposed in order from an object side (as Lens 1 through Lens 7 are so disposed in the imaging system as depicted in e.g. Figs. 1, 3, .. 19, e.g. paragraphs [35-42, e.g. 77-86], Tables 1-20), 
wherein:  
F No. < 2.0 (i.e. as Fno or F number of the imaging system  given data in paragraphs [3-6, 8-10, 35-42,  77-86], e.g. value 2.0, see Tables 1-4 and associated summary tables as depicted in e.g. Figs. 1-4),
V2 < 40, , (given values for Abbe number vd for second lens in tables e.g. 1, 3, 5, .. 19, paragraphs [35-42, e.g. 77-86], e.g. value 23.3)
where V2 is an Abbe number of the second lens ( as Abbe number vd for second lens in Tables e.g. 1, 3, 5, .. 19, paragraphs [35-42, e.g. 77-86]). 
Tsai thus discloses the claimed invention except that F No. is 1.8 or less. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system to have a slightly smaller Fno value in the above range in order to allow for higher light providing good low light image quality (see also Tsai, paragraphs [07, 62, 75]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 11, Tsai teaches (see Figs. 1-20) that the third lens has positive refractive power (as Lens 3 is positive, see e.g. Tables e.g. 1, 9, .. 15, e.g. paragraphs [35-42, e.g. 77-86]). 
Regarding claim 12, Tsai teaches (see Figs. 1-20) that the fourth lens has negative refractive power (e.g. as in emb. 9 lens 4 is negative, see paragraphs [202-212], Fig. 17).  
Regarding claim 14, Kawasaki further teaches (see Figs. 1-24) that the third lens comprises a convex object-side surface (i.e. given lens data for Lens3 having a convex object side surface, see e.g. paragraphs [35-42, e.g. 77-86], Figs. 1, 5, 7, 9, 19 and associated tables).  
Regarding claim 15, Kawasaki further teaches (see Figs. 1-24) that the fourth lens comprises a concave object-side surface at an optical axis of the optical imaging system. (i.e. given lens data for Lens 4 as in emb. 9 lens 4 has concave object side surface on optical axis, see paragraphs [202-212], Fig. 17)).  
Regarding claim 16, Kawasaki teaches (see Figs. 1-24) that the fifth lens, the sixth lens, and the seventh lens each comprise an inflection point on one or both of a respective object-side surface and a respective image-side surface (given lens data for Lens5, Lens6 and Lens7 having inflection point(s) see e.g. Figs. 1, 3, 9, 11, ..19, and associated Tables, see e.g. paragraphs [35-42, e.g. 77-86, 95-107]). 


Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki JP 2015-072403 (of record, see Information Disclosure Statement dated 04/25/2019, where machine English language translation is referenced) in view of Huang US 20160033742 A1 (of record). 

In regard to Independent claim 1, Kawasaki teaches (see Figs. 1-24) an optical imaging system (i.e. imaging lens 10 (11-20), device and mobile terminal, see e.g. Abstract, paragraphs [01, 05-19, 44, 54-58, 79], see lens embodiments and tables paragraphs [94-151], as depicted in e.g. Figs. 5-23) comprising: 
a first lens having positive refractive power and comprising a convex object-side surface  and a concave image-side surface (positive L1 with convex object side surface and a concave image side surface, see tables paragraphs [94-151], Figs. 5-23, e.g. Figs. 7, 23 with mild convexities with very large radii or curvature near optical axis); 
a second lens having negative refractive power (negative L2, see tables paragraphs [94-151], Figs. 5-23); 
a third lens having refractive power (refractive lens L3, see tables paragraphs [94-151], Figs. 5-23); 
a fourth lens having refractive power (refractive lens L4, see tables paragraphs [94-151], Figs. 5-23); 
a fifth lens having refractive power (refractive lens L5, see tables paragraphs [94-151], Figs. 5-23); 
a sixth lens having positive refractive power and comprising a convex image-side surface (positive L6 with convex image side surface, see tables paragraphs [94-151], Figs. 5-23); and 
a seventh lens having negative refractive power and comprising a concave image-side surface (negative L7 with concave image side surface, see tables paragraphs [94-151], Figs. 5-23), wherein the first to seventh lenses are disposed in order from an object side (as L1 through L7 are so disposed in the image lens, as depicted in e.g. Figs. 5, 7, 9, 11, ..23, paragraphs [05-19, 44, 54-58, 79), and wherein: 
1<  f/f6 (given values for FL focal length of entire imaging lens, and f6 for lens L6, see tables paragraphs [94-151], e.g. value 1.82)
 V2 < 40, (given values for Abbe number vd for second lens L2 in tables e.g. 1, 4, 7,. ..28, paragraphs [93, 94-151], e.g. value 23.9)
where f is a focal length of the optical imaging system, f6 is a focal length of the sixth lens ( i.e. as FL is focal length of entire imaging lens, and f6 for lens L6, see tables paragraphs [94-151]), and V2 is an Abbe number of the second lens Abbe number vd for second lens L2 in tables e.g. 1, 4, 7,. ..28, paragraphs [93, 94-151]).  
But Kawasaki does not disclose that the first lens has image-side surface that is also concave at an optical axis of the optical imaging system (note however, that embodiments of Kawasaki all do have a concave surface on image side of lens L1, but are mildly convex on optical axis, see tables paragraphs [94-151], Figs. 5-23, especially embodiments of Figs. 7 and  23 with slight convexities with very large radii or curvature near optical axis on image side(s) of lens L1, e.g. Tables 4, 28). 
However, Huang teaches in the same field of invention of a photographing optical lens assembly (see e.g. Figs. 1-17, Title, Abstract, paragraphs [3, 8-10, 43-50], e.g. embodiments 1-9, Figs 1-17, Tables 1-18, which  also has 7 lenses with very similar structure and characteristics) and further teaches that the first lens has image-side surface that is also concave at an optical axis of the optical imaging system (specifically embodiments 2-9 include concave image-side surface of first Lens 1, i.e. as positive meniscus lens with convex object side see Figs 3-17, Tables 3-18, but in addition Huang shows that Lens 1 may also have a mildly convex image side surface at an optical axis of the imaging system as in embodiment 1, see Fig. 1, Tables 1-2, and that in either case having the first positive lens element and convex  object-side surface in a paraxial region is favorable for providing proper positive refractive power so as to effectively reduce a total track length of the photographing optical lens assembly, e.g. paragraph [44]). 
Therefore, as taught by Huang because these two only slightly concave or convex image side surfaces of the first lens were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the slightly concave image side surface at the optical axis instead of the original slightly convex  image side surface at the optical axis (but otherwise concave away from the optical axis) (See MPEP §2144.06), and since the first lens element with positive refractive power, convex  object-side surface and concave image-side surface in a paraxial region is favorable for providing proper positive refractive power so as to effectively reduce a total track length of the photographing optical lens assembly, e.g. paragraph [44]). 
Regarding claim 2, Kawasaki further teaches (see Figs. 1-24) that an F No. is 1.8 or less (i.e. as Fno or F number of the imaging lens given data in paragraphs [96-150, e.g. 96], e.g. value 1.44).  
Regarding claim 3, Kawasaki  further teaches (see Figs. 1-24) wherein: 
0.05 < OAL/HFOV < 0.3 (i.e. given TL total length of optical lens from object side of L1 to image plane I and half of w as diagonal angle of view, see tables and paragraphs [96-150], e.g. value 0.134), 
where OAL is a distance from an object-side surface of the first lens to an imaging plane, and HFOV is a half field of view of the optical imaging system (i.e. as TL total length of optical lens from object side of L1 to image plane I and half of w as diagonal angle of view, see tables and paragraphs [96-150]).
Regarding claim 4, Kawasaki further teaches (see Figs. 1-24) wherein: 
 0.2 < Th7/Th6 < 0.9 (as on-axis thicknesses of L7 and L6 satisfy the above range, e.g. value 0.51, see tables and paragraphs [94-150], as depicted in Figs. 5, 7, 9, ..23),
where Th6 is a thickness of the sixth lens at an optical center, and Th7 is a thickness of the seventh lens at an optical center (as on-axis thicknesses of L7 and L6 satisfy the above range, see tables and paragraphs [94-150]).  
Regarding claim 5, further Kawasaki teaches (see Figs. 1-24) that the fourth lens has negative refractive power (e.g. as in ex.6 L4 is negative, see paragraphs [124-127], Fig. 15).  
Regarding claim 6, Kawasaki further teaches (see Figs. 1-24), further comprising a stop disposed between the first lens and the second lens (i.e. as aperture diaphragm (STO) stop AS arranged between L1 and L2 as depicted in e.g. Figs. 5, 11, 19, 21, 23). 
Regarding claims 7, 8 and 9, Kawasaki further teaches (see Figs. 1-24) that the fifth lens comprises an inflection point on one or both of an object-side surface and an image-side surface of the fifth lens (given lens data for L5 having inflection point(s) see e.g. Figs. 5, 7, 9, ..23, table paragraphs  [94-149]), that the sixth lens comprises an inflection point on one or both of an object-side surface and an image-side surface of the sixth lens (given lens data for L6 having inflection point(s) see e.g. Figs. 5, 7, 9, ..23, table paragraphs  [94-149]), and that the seventh lens comprises an inflection point on one or both of an object-side surface and an image-side surface of the seventh lens (given lens data for L7 having inflection point(s) see e.g. Figs. 5, 7, 9, ..23, table paragraphs  [94-149]).

In regard to Independent claim 10, Kawasaki teaches (see Figs. 1-24) an optical imaging system (i.e. imaging lens 10 (11-20), device and mobile terminal, see e.g. Abstract, paragraphs [01, 05-19, 44, 54-58, 79], see lens embodiments and tables paragraphs [94-151], as depicted in e.g. Figs. 5-23) comprising: 
a first lens comprising a concave image-side surface (positive L1 with convex object side surface and a concave image side surface, see tables paragraphs [94-151], Figs. 5-23, e.g. Figs. 7, 23 with mild convexities with very large radii or curvature near optical axis), a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens disposed in order from an object side (as L1 through L7 are so disposed in the image lens, as depicted in e.g. Figs. 5, 7, 9, 11, ..23, paragraphs [05-19, 44, 54-58, 79], see example tables paragraphs [94-151], Figs. 5, 7, 9, …23), 
wherein:  
F No. < 1.8 (i.e. as Fno or F number of the imaging lens given data in paragraphs [96-150, e.g. 96], e.g. value 1.44)
V2 < 40, (given values for Abbe number vd for second lens L2 in tables e.g. 1, 4, 7,. ..28, paragraphs [93, 94-151], e.g. value 23.9)
 where V2 is an Abbe number of the second lens (i.e. as vd for second lens L2, i.e. values for Abbe number vd for second lens L2 in tables e.g. 1, 4, 7,. ..28, paragraphs [93, 94-151]).
But Kawasaki does not disclose that the first lens has image-side surface that is also concave at an optical axis of the optical imaging system (note however, that embodiments of Kawasaki all do have a concave surface on image side of lens L1, but are mildly convex on optical axis, see tables paragraphs [94-151], Figs. 5-23, especially embodiments of Figs. 7 and  23 with slight convexities with very large radii or curvature near optical axis on image side(s) of lens L1, e.g. Tables 4, 28). 
However, Huang teaches in the same field of invention of a photographing optical lens assembly (see e.g. Figs. 1-17, Title, Abstract, paragraphs [3, 8-10, 43-50], e.g. embodiments 1-9, Figs 1-17, Tables 1-18, which  also has 7 lenses with very similar structure and characteristics) and further teaches that the first lens has image-side surface that is also concave at an optical axis of the optical imaging system (specifically embodiments 2-9 include concave image-side surface of first Lens 1, i.e. as positive meniscus lens with convex object side see Figs 3-17, Tables 3-18, but in addition Huang shows that Lens 1 may also have a mildly convex image side surface at an optical axis of the imaging system as in embodiment 1, see Fig. 1, Tables 1-2, and that in either case having the first positive lens element and convex  object-side surface in a paraxial region is favorable for providing proper positive refractive power so as to effectively reduce a total track length of the photographing optical lens assembly, e.g. paragraph [44]). 
Therefore, as taught by Huang because these two only slightly concave or convex image side surfaces of the first lens were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the slightly concave image side surface at the optical axis instead of the original slightly convex  image side surface at the optical axis (but otherwise concave away from the optical axis) (See MPEP §2144.06), and since the first lens element with positive refractive power, convex  object-side surface and concave image-side surface in a paraxial region is favorable for providing proper positive refractive power so as to effectively reduce a total track length of the photographing optical lens assembly, e.g. paragraph [44]). 

Regarding claim 11, Kawasaki further teaches (see Figs. 1-24) that the third lens has positive refractive power (as lens L3 is positive, see e.g. paragraphs [124-127, 130-133, 139], Fig. 15, 17, 19). 
Regarding claim 12, Kawasaki further teaches (see Figs. 1-24) that the fourth lens has negative refractive power (e.g. as in ex.6 L4 is negative, see paragraphs [124-127], Fig. 15).  
Regarding claim 13, Kawasaki teaches (see Figs. 1-24) that the fifth lens has positive refractive power (as lens L5 is positive, see e.g. paragraphs [113-115, 118-121, 139, 145], Fig. 11,13, 17, 19). 
Regarding claim 14, Kawasaki further teaches (see Figs. 1-24) that the third lens comprises a convex object-side surface (i.e. given lens data for L3 having a convex object side surface, see paragraphs [94 , 100, 112, 118, 130, 136, 142, 148],  Figs. 5, 7, 11,13, 17, 19, 21, 23).  
Regarding claim 15, Kawasaki further teaches (see Figs. 1-24) that the fourth lens comprises a concave object-side surface at an optical axis of the optical imaging system. (i.e. given lens data for L4 having a concave object side surface on optical axis, see paragraphs [94 -148],  as in e.g. Fig. 15, Table 16).  
Regarding claim 16, Kawasaki teaches (see Figs. 1-24) that the fifth lens, the sixth lens, and the seventh lens each comprise an inflection point on one or both of a respective object-side surface and a respective image-side surface (given lens data for L5, L6 and L7 each having inflection point(s) see e.g. Figs. 5, 7, 9, ..23, table paragraphs [94-149]).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection and the combination of references applied in the current rejection of record necessitated by the claim amendments. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872